J-A15039-20
J-A15040-20
NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
               Appellee                  :
                                         :
         v.                              :
                                         :
MATTHEW EARLY,                           :
                                         :
               Appellant                 :   No. 2159 EDA 2019


    Appeal from the Judgment of Sentence Entered October 25, 2018
         in the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0000769-2013



COMMONWEALTH OF PENNSYLVANIA,            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
               Appellee                  :
                                         :
         v.                              :
                                         :
MATTHEW EARLY,                           :
                                         :
               Appellant                 :   No. 2160 EDA 2019


    Appeal from the Judgment of Sentence Entered October 25, 2018
         in the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0000771-2013


BEFORE: LAZARUS, J., KING, J. and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J. Filed: August 13, 2020

     I join the Majority’s memorandum, excepting the Majority’s holding

that Appellant has not made a plausible claim of innocence.   See Majority

Memorandum at 11-13.




* Retired Senior Judge assigned to the Superior Court.
J-A15039-20
J-A15040-20
      There is a plausible claim of innocence because 1) the affidavits of

probable cause stated that the victims had identified Appellant’s brother as

the shooter in the photo arrays, and 2) Appellant claims the surveillance

video depicts the shorter of the two individuals, the brother, was the shooter

and Appellant is taller.

      However, I concur because withdrawal of Appellant’s pleas would work

substantial prejudice to the Commonwealth based on Commonwealth’s loss

of contact with one victim and three other witnesses.




                                    -2-